DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner notes that the amendments to claim 1 have not been made properly as established under 37 CFR 1.121 (i.e. the new limitation “comprising a matrix array” in claim 1 was not underlined).  However, to expedite prosecution, the claims have been examined.

Claim Objections
Claims 16 and 19 are objected to because of the following informalities:  
In claim 16, in line 2, the word “transducer” should be replaced with --- transducers ---.
In claim 19, in line 3, the word “transducer” should be replaced with --- transducers ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claims 4-8, the claims are indefinite as the claims are dependent on cancelled claim 3 and therefore the claims are considered to be incomplete.  See MPEP 608.01(n), V..  For examination purposes, the claims have been considered as being dependent on claim 1.
Claim 13 recites the limitation "the at least one additional acoustic transducer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub No. 2018/0008106) in view of Carnahan (US Pub No. 2012/0244489).
With regards to claim 1, Hall et al. disclose a medical toilet (200; Figure 2) comprising:
a toilet seat (206) (paragraph [0025]; Figure 2):
a toilet lid (204) (paragraph [0025]; Figure 2);
a toilet bowl (210) (paragraph [0025]; Figure 2):
a plurality of acoustic transducers (i.e. ultrasonic sensors which correspond to acoustic transducers) disposed on one or more of the following list: the toilet seat, the toilet lid, and the toilet bowl (paragraph [0029], referring to plural seat sensors (i.e. plurality of sensors) that measure displacement of water in the toilet bowl,”such as ultrasonic sensors”, which correspond to a plurality of acoustic transducers); and
a controller (paragraph [0029], referring to the processor connected to the seat sensors, wherein the processor may use a controller to automatically close the toilet lid and perform a toilet flush).
However, they Hall et al. do not specifically disclose that the plurality of acoustic transducers specifically comprise a “matrix array”.	
Carnahan discloses using a matrix array of transducers, wherein a larger or differently dimensioned array of piezo elements allows monitoring of a larger or differently shaped region of interest (paragraphs [0025], [0076]; Figure 3B).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the plurality of acoustic transducers of Hall et al. comprise a “matrix array”, as taught by Carnahan, in order to allow monitoring of a larger or differently shaped region of interest (paragraph [0076]).
With regards to claim 9, Hall et al. disclose that at least one of the plurality of acoustic transducers is disposed on the toilet seat (paragraph [0029], referring to the “seat” sensors).

Claims 1, 4-5, 8-10, 13, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall’417 (US Pub No. 2018/0165417) in view of Hall’367 (US Pub No. 2018/0182367) and Hall’984 (US Pub No. 2018/0020984).
With regards to claims 1 and 8, Hall’417 disclose a medical toilet (700, Figure 7) comprising:
a. a toilet seat (paragraph [0033], referring to a medical toil including a seat; Figure 7):
b. a toilet lid (paragraph [0033], referring to the medical toilet including a lid; Figure 7);
c. a toilet bowl (see Figure 7, wherein the medical toilet (700) includes a toilet bowl):
d. at least one sensor disposed on one of the following list: the toilet seat, the toilet lid, and the toilet bowl (paragraph [0033], referring to either the lid, the seat, or both including sensors that collect health metrics); and
However, Hall’417 do not specifically disclose that the at least one sensor comprises a plurality of acoustic transducers comprising a matrix array.
Further, Hall’417 do not specifically disclose that their medical device further comprises a controller and that the plurality of acoustic transducers is disposed on at least one sensor platform array.
Hall’367 discloses a toilet seat apparatus which performs ultrasound analysis of a user seated on the toilet, thus permitting a user to receive an ultrasound analysis of the thigh (Abstract; [0003]).  The toilet seat apparatus (100) includes an acoustic transducer (106) and a controller (130), wherein the controller is electrically coupled to the acoustic transducer (106) (paragraphs [0021], [0026]; Figures 1-2).  The controller may actuate the acoustic transducer (106) and may send and receive acoustic data to/from acoustic transducer (106) (paragraph [0026]; Figures 1-2).  Hall’367 discloses that the at least one acoustic transducer comprises a plurality of acoustic transducers (paragraphs [0005], [0032], referring to the multiple acoustic transducers).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the at least one sensor of Hall’417 comprise a plurality of acoustic transducers and the medical device further comprise a controller, as taught by Hall’367, in order to perform ultrasound analysis of a user, actuate the acoustic transducer and send and receive acoustic data (Abstract, paragraphs [0003], [0026]).
However, the above combined references do not specifically disclose that the plurality of acoustic transducers comprises a matrix array and is disposed on at least one sensor platform array.
Hall’984 discloses obtaining health data of a toilet user using one or more sensors which can comprise acoustic/ultrasound sensors (210), wherein health related measurements such as echocardiograms may be recorded and stored for trending and data analysis (Abstract; paragraph [0030]; Figure 2).  The ultrasound sensors (210), which as seen in Figure 2 form a matrix array which are disposed on at least one sensor platform array, include an ultrasound imager used in echocardiograms (paragraph [0007]). A toilet controller may obtain health measurement data related to a user’s health, wherein the data may include acoustic/ultrasound imaging sensor data (paragraph [0036]).  The user health data may be used to determine the amount of exertion a user gave while eliminating waste (paragraphs [0036]-[0037]).  Further, the sensors may be positioned on the toilet seat lid adjacent the user’s torso on embedded in the toilet seat (paragraphs [0028], [0036]).  
	Before the effective filing data, it would have been obvious to one of ordinary skill in the art to have the plurality of acoustic transducers of the above combined references comprise a matrix array and be disposed on at least one sensor platform array, as taught by Hall’984, in order to provide health related measurements such as echocardiograms which may be used to determine the amount of exertion a user gave while eliminating waste (Abstract; paragraphs [0036]-[0037]).
	With regards to claim 9, Hall’417 disclose that at least one of the at least one acoustic transducers is disposed on the toilet seat (paragraph [0033], referring to the seat including the sensors).  Hall’367 also discloses this limitation (paragraph [0021]; Figures 1-2).  
	With regards to claim 10, Hall’417 disclose that at least one of the at least one acoustic transducers is disposed on the toilet lid (paragraph [0033], referring to the lid including the sensors).
With regards to claim 4, Hall’417 disclose that the matrix array are disposed on the toilet lid (paragraph [0033]).  Hall’984 also discloses this limitation (paragraphs [0028], [0036]).  
With regards to claim 5, as discussed above, the above combined references meet the limitations of claim 1.  Further, Hall’367 disclose that the controller comprises a non-transitory computer readable medium which stores information (paragraph [0028], referring to the controller including memory for storing the acoustic data).
However, Hall’417 in view of Hall’367 do not specifically disclose that the stored information comprises of instructions for creating a two-dimensional image based on a series of acoustic signals detected by the plurality of acoustic transducers.
Hall’984 discloses a method of obtaining health data of a toilet user, wherein a controller or processor may be coupled to acoustic/ultrasound sensors, wherein the controller or processor may be programmed to determine an echocardiogram (i.e. which by definition is an image (i.e. 2D image) created from using ultrasound waves (paragraphs [0007], [0028], [0030], [0036]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stored information of the above combined references comprise of instructions for creating a two-dimensional image based on a series of acoustic signals detected by the plurality of acoustic transducers, as taught by Hall’984, in order to provide heart health related information such as an echocardiogram (Abstract; paragraphs [0036]-[0037]).
With regards to claims 13 and 16, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that the medical toil comprises a belt, wherein at least one of the at least one acoustic transducers is disposed on an inner surface of the belt or the toilet comprises a hand-held probe, wherein at least one of the at least one acoustic transducer is disposed on the hand-held probe.  
Hall’984 discloses a toilet for obtaining health-related measurements, wherein sensors, such as acoustic/ultrasonic sensors, may be arranged to place the sensors centered on or near the heart and lungs of a toilet user, wherein a belt or a wand may be provided with the sensors, wherein the wand (i.e. hand-held probe) can be positioned across or on their torso (Abstract; paragraphs [0003]-[0005], [0010], [0028], [0041], Figures 1-2 and 12).  Dynamic heart stress readings may thus be obtained and monitored over weeks, months and years (paragraph [0003]). The sensors make contact with the torso of the user (paragraph [0029]; note that the sensors, as displayed in Figures 1-2, would inherently be disposed on an inner surface of the belt in order to make contact with the torso).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the medical toilet of the above combined references comprise a belt, wherein at least one of the at least one acoustic transducers is disposed on an inner surface of the belt or comprise a hand-held probe, wherein at least one of the at least one acoustic transducer is disposed on the hand-held probe, as taught by Hall’984, in order to arrange the at least one acoustic transducers to be placed centered on or near the heart and lungs of the toilet user, and thus be able to provide dynamic heart health readings (Abstract; paragraphs [0003]-[0005]).
With regards to claims 19-20, as discussed above, the above combined references meet the limitations of claim 1.  Further, Hall’367 disclose that the controller comprises a non-transitory computer readable medium which stores information (paragraph [0028], referring to the controller including memory for storing the acoustic data).
However, they do not specifically disclose that the stored information comprises instructions for calculating trends in measurements collected by the at least one acoustic transducer and instructions for transmitting the trends in measurements to a remote device. 
Hall’984 discloses obtaining health data of a toilet user using one or more sensors which can comprise acoustic/ultrasound sensors (210), wherein health related measurements such as echocardiograms may be recorded and stored for trending and data analysis (Abstract; paragraphs [0028], [0030]; Figure 2). The measurements may be stored and monitored for a stressful event detection and further deviations from the rolling averages of heart function/health may trigger notifications (paragraphs [0003], [0039]).  Signals obtained from sensors may be processed and communicated to a remote location such as a server or computer (paragraph [0028]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stored information of the above combined references comprise instructions for calculating trends in measurements collected by the at least one acoustic transducer and instructions for transmitting the trends in measurements to a remote device, as taught by Hall’984, in order to monitor for a stressful event detection and trigger notifications when deviations from the rolling averages of heart function/health are determined (Abstract; paragraphs [0003], [0039]).  

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall ‘417 in view of Hall’367 and Hall’984 as applied to claim 1 above, and further in view of Clements (US Patent No. 9,828,755).
With regards to claims 6-7, as discussed above, the above combined references meet the limitations of claim 1.  Further, Hall’367 disclose that the controller comprises a non-transitory computer readable medium which stores information (paragraph [0028], referring to the controller including memory for storing the acoustic data).  Further, Hall’984 discloses acquiring images (i.e. echocardiograms) over time based on a series of acoustic signals detected by the plurality of acoustic transducers (Abstract; paragraphs [0003], [0028]).
However, the above combined references do not specifically disclose that the stored information comprises instructions for creating a three-dimensional image based on a series of acoustic signals detected by the plurality of acoustic transducers, wherein the image acquired over time comprises a four-dimensional image. 
Clements discloses a toilet comprising an automatic bidet which provides a more sanitary, fun and health experience for a person, wherein the bidet includes an ultrasonic 3D sensor (402/110) for imaging the user’s posterior front and back elimination positions (Abstract; column 1, lines 32-39; column 4, lines 20-31; column 10, lines 54-58; column 11, lines 31-62; column 12, lines 4-5).  The sensor (402, 110), which are attached to cleaning wands (132) of the bidet, can be used for 3D imaging of the user’s front and back elimination positions, and thus detect the stopping and start of elimination (i.e. urine if detected from the front area of the toilet) and be able to instruct where to direct a water stream (column 10, lines 31-39; column 11, lines 46-62; column 12, lines 4-5; Figure 1, note that the ultrasonic 3D sensor (402/110) attached to the wands (132) are positioned to be directed towards the toilet bowl; further note that detecting the stopping and start of elimination corresponds to detecting a length of urination time). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stored information of the above combined references comprise instructions for creating a three-dimensional image based on a series of acoustic signals detected by the plurality of acoustic transducers and have the images acquired over time of the above combined references comprise a four-dimensional image (note that, as is known in the art, a 4D image is a 3D image acquired over time), as taught by Clements, in order to detect the stopping and start of elimination (column 11, lines 46-62).  

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall’417 in view of Hall’367 and Hall’984 as applied to claim 1 above, and further in view of Clements.
With regards to claims 11-12, as discussed above, the above combined references meet the limitations of claim 1.  Further, Hall’367 disclose that the controller comprises a non-transitory computer readable medium which stores information (paragraph [0028], referring to the controller including memory for storing the acoustic data).
However, the above combined references do not specifically disclose that the at least one acoustic transducer is directed towards the toilet bowl and that the stored information comprises instructions for identifying one or more of the following list based on a series of acoustic signals detected by the at least one acoustic transducer: a length of urination time, urine volume, consistency of urine flow, flatulence, defecation, and volume of solid waste.
Clements discloses a toilet comprising an automatic bidet which provides a more sanitary, fun and health experience for a person, wherein the bidet includes an ultrasonic 3D sensor (402/110) for imaging the user’s posterior front and back elimination positions (Abstract; column 1, lines 32-39; column 4, lines 20-31; column 10, lines 54-58; column 11, lines 31-62; column 12, lines 4-5).  The sensor (402, 110), which are attached to cleaning wands (132) of the bidet, can be used for 3D imaging of the user’s front and back elimination positions, and thus detect the stopping and start of elimination (i.e. urine if detected from the front area of the toilet) and be able to instruct where to direct a water stream (column 10, lines 31-39; column 11, lines 46-62; column 12, lines 4-5; Figure 1, note that the ultrasonic 3D sensor (402/110) attached to the wands (132) are positioned to be directed towards the toilet bowl; further note that detecting the stopping and start of elimination corresponds to detecting a length of urination time). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the at least one acoustic transducer of the above combined references be directed towards the toilet bowl and that the stored information comprises instructions for identifying one or more of the following list based on a series of acoustic signals detected by the at least one acoustic transducer: a length of urination time, as taught by Clements, in order to be able to detect the elimination position and thus accurately instruct the direction of a water stream, thus providing a more sanitary experience for a toilet user (column 4, lines 20-31; column 11, lines 46-62).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall’417 in view of Hall’367 and Hall’984 as applied to claim 1 above, and further in view of Miller et al. (US Pub No. 2015/0289820).
With regards to claim 14, as discussed above, the above combined references meet the limitations of claim 1.  However, the above combined references do not specifically disclose that at least one of the at least one acoustic transducers emits Doppler signals.
Miller et al. disclose a device for monitoring medical parameters, wherein a Doppler ultrasound measurement can be used to measure the hematocrit of the individual (Abstract; paragraph [0121]; note that a Doppler transducer is inherently required for performing a Doppler ultrasound measurement).
Before the effective filing date of the above combined references, it would have been obvious to one of ordinary skill in the art to have at least one of the at least one acoustic transducers of the above combined references emit Doppler signals, as taught by Miller et al., in order to measure the hematocrit of the individual (Abstract; paragraph [0121]).    

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall’417 in view of Hall’367 and Hall’984 as applied to claim 1 above, and further in view of Hall’925 (US Pub No. 2018/0192925), as evidenced by Hall’984.
With regards to claim 15, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that their medical toilet further comprises an arm rest, wherein at least one of the at least one acoustic transducers is disposed on the arm rest.
Hall’925 discloses a medical toilet (800) wherein handles (830a, 830b) are included on the medical toilet and include sensors (840a, 840b) for detecting a user’s heart rate when the user grasps each of the handles with a hand (paragraph [0056]; Figure 8; note that the handles (830a, 830b) are positioned in such a manner that the toilet user would be able to rest their arms on the handles, and thus the handles can serve as an “arm rest”).  The heart rate may be an additional diagnostic metric, wherein additional diagnostic metrics may include ultrasound imaging (paragraphs [0040], [0056]; note that the heart rate may thus be acquired using ultrasound imaging, which would require the sensors (840a,b) to comprise of ultrasonic/acoustic transducers).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the medical toilet of the above combined references further comprise an arm rest, wherein at least one of the at least one acoustic transducers is disposed on the arm rest, as taught by Hall’925, in order to provide an additional diagnostic metric in the form of a heart rate (paragraph [0056]).  
If there is any doubt that ultrasound imaging sensors disclosed by Hall’925 can provide a heart rate measurement, Hall’984 discloses that a sensor may comprise of ultrasound sensors which may receive data for determining a heart rate (paragraph [0035]).  Therefore, as evidenced by Hall’984, the ultrasound imaging sensors of Hall’925 can provide the heart rate measurement.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall’417 in view of Hall’367 and Hall’984 as applied to claim 1 above, and further in view of Kuroki et al. (US Pub No. 2014/0296714).
With regards to claim 17, as discussed above, the above combined references meet the limitations of claim 1.  Further, Hall’367 disclose that the controller comprises a non-transitory computer readable medium which stores information (paragraph [0028], referring to the controller including memory for storing the acoustic data).
However, the above combined references do not specifically disclose that the stored information comprises of instructions for identifying a cardiomyopathy.
Hall’984 discloses a method of obtaining heart health data of a toilet user, wherein a controller or processor may be coupled to acoustic/ultrasound sensors, wherein the controller or processor may be programmed to determine an echocardiogram (i.e. which by definition is an image (i.e. 2D image) created from using ultrasound waves) (Abstract; paragraphs [0003], [0007], [0028], [0030], [0036]).  Dynamic heart stress readings may be acquired over weeks months and years and used to trigger notifications (Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stored information of the above combined references comprise instructions for identifying heart health data, as taught by Hall’984, in order to be able to acquire dynamic heart stress readings which can be used to trigger notifications (Abstract).  
However, the above combined references do not specifically disclose that the ultrasound identified heart health data comprises an identification of cardiomyopathy.
Kuroki et al. disclose that acquiring medical information of a heart with an ultrasound transducer, wherein an example of a cardiovascular disease that can be identified using medical technology is cardiomyopathy (Abstract; paragraph [0002], [0065]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the ultrasound identified heart health data of the above combined references with ultrasound identified heart health data comprising an identification of cardiomyopathy, as taught by Kuroki et al., as the substitution of one known ultrasound identified heart health data/condition for another yields predictable results to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable as identifying cardiomyopathy successfully from ultrasound images would be expected.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall’417 in view of Hall’367 and Hall’984 as applied to claim 1 above, and further in view of Hall’955 (US Pub No. 2018/0052955).
With regards to claim 18, as discussed above, the above combined references meet the limitations of claim 1.  Further, Hall’367 disclose that the controller comprises a non-transitory computer readable medium which stores information (paragraph [0028], referring to the controller including memory for storing the acoustic data).
However, the stored information does not comprise instructions for determining bone density.
Hall’955 discloses a health condition determination method which comprises of toilet-based health measurement sessions which may include urinating or defecting in a toilet (Abstract; paragraph [0017]).  One or more health measurement devices which are in communication with an analyte sample by means of a sensor may comprise an ultrasonic sensor, wherein the user health parameter measured may be bone density (paragraphs [0014]-[0016], [0029]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the stored information of the above combined references comprise instructions for determining bone density, as taught by Hall’955, in order to provide information about the health condition of bones (paragraphs [0008]-[0009], [0029]).  
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. 
With regards to Hall’106, Applicant argues that Hall’106 does not describe each and every element of amended claim 1 and therefore does not anticipate claim 1. 
Examiner agrees that Hall’106 appears to not disclose that the plurality of acoustic transducers is specifically a “matrix array” and therefore Carnahan has been introduced to modify Hall’106 to meet amended claim 1.
With regards to Hall’417, Hall’367 and Hall’925, Applicant asserts that the Hall references are not prior art under subsection 35 U.S.C. 102(a)(1) because they fall within the exception of 102(b)(1)(A).  Applicant assert that the references were published less than one year before the effective filing date of the present invention and Hall was filed by co-inventors of the present invention. 
However, as set forth in MPEP 2153.01(a):
Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).
 The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A) for a grace period inventor disclosure.

Examiner notes that the instant application names fewer joint inventors than listed respectively for Hall’417, Hall’367 and Hall’925 (i.e. for example, Hall’417 lists Dan Allen and Ben Swenson as inventors, which are not listed as inventors in the instant application).  As such, it is not apparent that the prior disclosure is by the inventor or a joint inventor, and therefore Hall’417, Hall’367 and Hall’925 are still considered as qualifying as prior art.  As set forth in MPEP 2153.01(a), an affidavit or declaration should be submitted by the applicant to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b). Since an affidavit or declaration have not been submitted, the exception of 102(b)(1)(A) has not been successfully invoked. 
Applicant further states that “At the time of filing the present disclosure, Hall was assigned to or subject to an obligation to assign to the same entity as the present application”, and therefore Applicant asserts that Hall’417, Hall’367 and Hall’925 are not prior art under 102(a)(2) because they fall within the exception of 102(b)(2)(C).
Examiner notes that, as set forth above, the Hall references still qualify as prior art as the exception of 102(b)(1)(A) has not been successfully invoked.  However, Examiner further disagrees that the statement by Applicant clearly establishes common ownership not later than the effective filing date of the claimed invention and therefore does not clearly invoke prior art exception under 102(b)(2)(C).  As stated in MPEP 712.02(a), the statement concerning common ownership should be clear and conspicuous and clearly set forth that the common ownership was not later than the effective filing date of the claimed invention.  Applicant’s statement does not clearly establish common ownership as: 1) Applicant sets forth that “Hall was assigned to or subject to an obligation to assigned to the same entity as the present application”, wherein it is unclear as to which Hall reference (i.e. Hall’417, Hall’367 or Hall’925) is being referred to and further there is more than one Hall reference); 2) The statement refers to assignment or subjection to an obligation to assign “At the time of filing the present disclosure, but does not refer to the assignment, etc. being specifically “not later than the effective filing date of the claimed invention” and 3) there is no evidence of the existence of an obligation to common assign as no assignment documents appear to be recorded for the instant application or the applied Hall references (see MPEP 712.02(a), IB, which sets forth “..the examiner may have independent evidence that raises a material doubt as to the accuracy of applicant’s or patent owner’s representation. For example, the independent evidence may show the lack of common ownership of (or the existence of an obligation to commonly assign) the application being examined and the applied subject matter in the U.S. patent, U.S. patent application publication reference, or international patent application publication under the Patent Cooperation Treaty (PCT). In such cases, the examiner should explain why the accuracy of the representation is doubted. In addition, the examiner may require objective evidence of common ownership of (or the existence of an obligation to assign) the application being examined and the applied subject matter not later than the effective filing date of the claimed invention in the application being examined”).
Therefore, exceptions under 102(b)(1)(A) and 102(b)(2)(C) have not been successfully invoked.  As such, Hall’417, Hall’367 and Hall’925 are still considered as qualifying as prior art.  The rejection under the previously applied references is therefore maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793